DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong (CN 107866756, cited by applicant; translation provided) in view of Harwath-Seyfried (US 7186170, cited by applicant).
Regarding claim 1, Tong teaches a grinding wheel comprising a wheel hub (1); a polycrystalline diamond (PCD) film (3; fig 6; [0017]); a plurality of micro-grinding units (8); and a plurality of microgrooves (12); wherein an outer circumferential surface of the wheel hub is deposited with the PCD film (as shown in fig 6); the plurality of micro-grinding units and the plurality of microgrooves are orderly distributed on a whole outer circumferential surface of the PCD film; the plurality of micro-grinding units form a part of the PCD film; and the plurality of microgrooves are spaced apart by the plurality of micro-grinding units (fig 1; abrasive film forms micro-grinding units 8 with microgrooves 12 between them); each of the plurality of microgrooves and each of the plurality of micro-grinding units both have an axial length equal to a thickness of the grinding wheel (fig 6; extend the entire thickness of the grinding wheel); the micro-grinding units each comprise two side surfaces and an outer surface (left and right surfaces on sides and outer circumferential surface as viewed in fig 6); the microgrooves each comprise two side walls that form one of the two side surfaces of two adjacent micro-grinding units, respectively (side walls of microgrooves 12 are the side surfaces of adjacent grinding units).
Tong does not teach the micro-grinding units each having a rake angle that is positive (note rake angle definition on page 5 of applicant’s spec). Harwath-Seyfried teaches a wheel including micro-grinding units (11; fig 3) with a positive rake angle (γ). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use a positive rake angle in the micro-grinding units of Tong in order to improve chip removal as taught by Harwath-Seyfried (col 2, lines 39-44).
Regarding claim 2, Tong, as modified, teaches all the limitations of claim 1 as described above. Harwath-Seyfried further teaches the rake angle is 3°-15° (col 2, lines 39-44), overlapping the claimed range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (see MPEP 2144.05 I.). Therefore it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed rake angle range in order to optimize chip removal as taught by Harwath-Seyfried (col 2, lines 39-44).
Regarding claim 3, Tong, as modified, teaches all the limitations of claim 1 as described above. Tong does not teach a clearance angle (note clearance angle definition on page 5 of applicant’s spec) of 20°-50°. Harwath-Seyfried teaches a wheel with a clearance angle (α; fig 3) of 1°-30° (col 2, lines 48-51), overlapping the claimed range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (see MPEP 2144.05 I.). Therefore it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed clearance angle range in order to reduce friction during machining as taught by Harwath-Seyfried (col 2, lines 45-51).
Regarding claim 4, Tong, as modified, teaches all the limitations of claim 1 as described above. Tong further teaches the micro-grinding units have substantially the same geometric shapes and dimensions (as shown in fig 6).
Regarding claim 6, Tong, as modified, teaches all the limitations of claim 1 as described above. Tong does not teach a particular circumferential width or radial height of the micro-grinding units. However, these dimensions are related to the size and spacing of the microgrooves. Tong does teach the size and spacing of the microgrooves (and thus the resulting width and height of the micro-grinding units) has a direct effect on chip removal and vibration damping ([0009]). Further, applicant has shown no criticality to the claimed ranges. It is obvious to arrive at workable ranges when the general conditions of a claim are disclosed in the prior art (see MPEP 2144.05 II A.). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed circumferential width and radial height of the micro-grinding units through routine experimentation to improve chip removal and vibration damping as taught by Tong ([0009]). 
Regarding claim 7, Tong, as modified, teaches all the limitations of claim 1 as described above. Tong further teaches each of the microgrooves has a circumferential width of 30-50 µm, a depth of 500-750 µm and a depth-width ratio of 10-25:1 ([0012]), fully anticipating the claimed ranges.
Regarding claim 9, Tong, as modified, teaches all the limitations of claim 1 as described above. Tong further teaches the wheel hub has a diameter of 200mm and a thickness of 10mm ([0036]), fully anticipating the claimed ranges.
Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong and Harwath-Seyfried as applied to claim 1 above, and further in view of Peng (CN 107962510, cited by applicant; translation provided).
Regarding claim 5, Tong, as modified, teaches all the limitations of claim 1 as described above. Tong does not teach a thickness of the PCD film is 1-2 mm. Peng teaches a grinding wheel with a PCD film having a thickness of 1-2 mm (0.5-2.5 mm disclosed [0009]; specific example of 1.5 mm in [0032]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make the PCD film of Tong to have a thickness of 1-2 mm in order to provide a layer having a thickness which provides a suitable service life as taught by Peng ([0032]).
Regarding claim 8, Tong, as modified, teaches all the limitations of claim 1 as described above. Tong does not teach the hub is made of titanium alloy. Peng further teaches a wheel hub made of titanium alloy ([0010]). It is obvious to select a known material based on its suitability for its intended use (MPEP 21447.07). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the wheel hub of Tong from titanium alloy, as titanium alloy is known as a suitable material in grinding wheel hubs as taught by Peng.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar grinding wheels are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723